VIRGINIA:

      In the Supreme Court of Virginia held at the Supreme Court
Building in the City of Richmond, on Friday, the 20th day of April,
2007.

Suzanne Reifman, Personal Representative
for the Estate of Bruce Reifman, Deceased,                 Appellant,

   against     Record No. 061230
               Circuit Court No. 2004-222159

Robert M. Gorsen, M.D., et al.,                            Appellees.

                Upon an appeal from a judgment rendered by the
             Circuit Court of Fairfax County.

     Upon consideration of the record, briefs, and the arguments of

counsel, the Court is of opinion that there is no reversible error

in the judgment of the Circuit Court of Fairfax County.

     Suzanne Reifman, personal representative for the estate of

Bruce Reifman, deceased, brought this action against Robert M.

Gorsen, M.D., Kathleen B. French, M.D., Daniel R. Swerdlow, M.D.,

and Fairfax Radiological Consultants, P.C., to recover damages for
medical malpractice.    The plaintiff contended that each defendant

departed from the applicable standard of care in failing to make a

timely diagnosis of hydrocephalus,∗ the immediate cause of the

decedent's death.    A five-day jury trial resulted in a verdict in

favor of all defendants.    The circuit court entered final judgment

on the verdict and we awarded the plaintiff an appeal.

     There is a single assignment of error:    That the circuit court

erred in refusing to admit into evidence Exhibit 18A, a medical


     ∗
       The parties do not dispute that for purposes of the present
case hydrocephalus refers to the accumulation of cerebral spinal
fluid in the ventricles of the brain, leading to their enlargement
and swelling.
record transcribed on April 21, 2001 at Inova Alexandria Hospital,

consisting of an addendum to a report of a magnetic resonance

imaging scan of the decedent's brain made while he was a patient at

that hospital (the Alexandria report).

     The day after the Alexandria report was transcribed, the

decedent was admitted to Inova Fairfax Hospital, where he expired on

April 28, 2001.   Dr. Gorsen had been the decedent's attending

neurosurgeon since 1999.    Personnel at the Alexandria hospital were

aware of that relationship and sent a copy of the Alexandria report

to Dr. Gorsen's office.    Dr. Gorsen, however, was attending a

conference in Toronto at the time and did not return to Virginia

until April 25, 2001.   He made a handwritten notation on his copy of

the Alexandria report that he had not received it until May 2, 2001,

after the decedent's death.

     At trial, the plaintiff offered no evidence to refute Dr.

Gorsen's assertion of the time he had received the Alexandria report

and there was no evidence that any of the other defendants had ever

seen it before the death of the decedent.   The court marked the

report Exhibit 18A for identification and gave plaintiff's counsel

an opportunity to lay a foundation for its admission.

     Plaintiff's counsel cross-examined Dr. Gorsen concerning the

content of the report as well as the time of its receipt, in an

effort to lay a foundation for its admission.   Plaintiff's counsel

was permitted to refer to it again in his closing argument to the

jury, contending that it showed that Dr. Gorsen had timely notice of

the decedent's condition.   Nevertheless, plaintiff's counsel never

moved the court to admit Exhibit 18A in evidence until after the
                                  2
evidence was closed, the parties had rested, an alternate juror had

been excused, the court had instructed the jury, and the jury had

retired to consider its verdict.     When counsel then, for the first

time, moved for the exhibit's admission, the court denied the

motion, observing that if the exhibit were to be admitted, a

limiting instruction would be necessary and it was too late to

reopen the trial for that purpose.

     Even if the exhibit might properly have been admitted into

evidence, the trial court was given no timely opportunity to do so.

A motion to admit evidence after the evidence has been closed comes

too late.   The court might, in its discretion, have permitted the

reopening of the trial for that purpose, see Mundy v. Commonwealth,

161 Va. 1049, 1064, 171 S.E. 691, 696 (1933); Bishop v. Webster, 154
Va. 771, 778, 153 S.E. 832, 834 (1930), but did not abuse its

discretion in refusing to do so, particularly in light of the

plaintiff's abundant opportunity to make a timely motion for

admission of the exhibit during the five days of trial.       See Moore

v. Dixie Fire Ins. Co., 19 Ga. App. 800, 806-07, 92 S.E. 302, 305

(1917).    Accordingly, the Court affirms the judgment of the circuit

court.    The appellant shall pay to the appellees thirty dollars

damages.

     This order shall be published in the Virginia Reports and shall

be certified to the said circuit court.

                           A Copy,

                           Teste:



                                         Patricia L. Harrington, Clerk
                                     3